Title: From John Adams to United States House of Representatives, 14 December 1798
From: Adams, John
To: United States House of Representatives


To the House of Representatives of the United States
Gentlemen
December 14. 1798


My Sincere Acknowledgments are due to the House of Representatives of the United States for this excellent Address, so consonant to the Character of Representatives of a great and free People.
The Judgment and Feelings of a Nation I believe were never more truly represented expressed by their Representatives, than those of our Constituents by your  decided declaration, that with our means of Defence, our Interest and Honor command Us to repell a predatory Warfare against the Unquestionable Rights of Neutral Commerce—That it becomes the United States to be as determined in resistance, as they have been patient in suffering and condescending in Negotiation. That while those who direct the affairs of France, persist in the enforcement of decrees so hostile to our essential Rights their conduct forbids Us to confide in any of their professions of Amity.—That an adequate Naval Force must be considered as an important Object of National Policy:—and that whether Negotiations with France are resumed or not, vigorous preparations for War will be alike indispensable.
The generrus disdain, you so cooly & deliberately express of a relyance on foreign Protection, wanting no foreign guarantee of our Liberties, resolving to maintain our national Independence against every Attempt to despoil Us of this inestimable Treasure, will meet the a full Approbation in every Sound Understanding and exulting Applause from the heart of every faithful American
I thank You Gentlemen for your candid Approbation of my sentiments on the subject of Negotiation and For the your assurances Declaration of your Opinion, that the Policy of extending and invigorating our Measures of Defence, will demand your Sedulous Attention and to adopt with prudent foresight such systematical Measures as may be expedient for calling forth the Energies of our Country, wherever the national Exigencies may require whether on the Ocean, or on our own territory, will demand your Sedulous Attention: and I assure you, it shall be my vigilant Endeavour, that no illusory Professions, shall seduce me into any Abandonment of the Rights which belong to the United states as a free and independent Nation.
John Adams